Citation Nr: 0812970	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  00-16 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, C.M., and G.F.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from February 1968 to 
October 1970.  He served in the Republic of Vietnam from 
August 1968 to October 1970.
 
This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision of the 
Pittsburgh , Pennsylvania , Regional Office (RO) of the 
Department of Veterans Affairs (VA) that determined that new 
and material evidence had not been submitted to reopen the 
claim for service connection for PTSD.  The veteran appealed 
the determination to the Board.
 
In an August 2001 decision, the Board reopened the claim and 
remanded it for further evidentiary development.  The claim 
was again remanded by the Board in December 2003.  In an 
August 2005 decision, the Board denied entitlement to service 
connection for PTSD.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a June 2007 order, the Court granted the 
parties' Joint Motion for Remand, vacated the Board's 
August 2005 decision, and remanded the matter to the Board.  
 
 
FINDING OF FACT
 
The preponderance of the most probative medical evidence 
shows that the veteran does not have a current diagnosis of 
PTSD.  
 
 
CONCLUSION OF LAW
 
PTSD was not incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2007).  
 
 
 

REASONS AND BASES FOR FINDING AND CONCLUSION
 
Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  The veteran's claim was initiated 
in April 2000, prior to the enactment of the VCAA.  
Nevertheless, the Board notes that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  VA notified the veteran in September 2001, 
February 2003, April 2004, and November 2004 correspondence 
of the information and evidence needed to substantiate and 
complete a claim, to include notice of what part of that 
evidence is to be provided by the claimant, and notice of 
what part VA will attempt to obtain.  The veteran is 
currently represented by an attorney who is aware of the 
evidence needed to substantiate a claim for service 
connection for PTSD.  
 
VA has fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession.  While the veteran did not 
receive full notice prior to the initial decision, after 
pertinent notice was provided the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim.  The claimant was provided the opportunity to 
present pertinent evidence and testimony, including at a 
personal hearing before a Veterans Law Judge in June 2001.  
The Joint Motion granted by the Court in June 2007 does not 
mention any VCAA deficiencies.  In an October 2007 letter, 
the veteran was informed that the judge who conducted the 
June 2001 hearing was no longer with the Board and he was 
afforded the opportunity for another hearing.  He declined an 
additional hearing.  In sum, there is no evidence of any VA 
error in notifying or assisting the veteran that reasonably 
affects the fairness of this adjudication, and the evidence 
rebuts any suggestion that the veteran was prejudiced.   
 

Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).   
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
 
It is the responsibility of the Board to determine the 
probative weight to be ascribed as among multiple medical 
opinions in a case, and to state reasons or bases for 
favoring one opinion over another.  Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  
 
As noted, the veteran served in the Republic of Vietnam from 
August 1968 to October 1970.  His service treatment records 
show that in November 1968, he complained that he was 
nervous, shaky, was sweating since that morning, and that he 
had never had such problems before.  When evaluated for 
headaches in September 1970, he complained of nervousness and 
it was noted he appeared anxious.  An October 1970 service 
separation examination was negative for a psychiatric 
disorder.  At no time was PTSD diagnosed while on active 
duty.
 
Presently, the veteran contends that he has PTSD as a result 
of his military service, in particular due to several 
stressors that he has recounted in various written statements 
and personal testimony.  There is medical evidence both 
supporting and contrary to his assertions that he has PTSD.  
 
In multiple letters, including ones dated in January 2000, 
April 2001, March 2004, and July 2005, Lawrence B. Haddad, 
Ph.D., has reported initially seeing the veteran in January 
1998 for treatment for emotional distress.  Dr. Haddad 
related that the veteran had a "long-term marginal 
adjustment since his return from Vietnam " and he exhibited 
depressive states and symptoms consistent with PTSD.  He 
concluded that the veteran's Global Assessment of Functioning 
(GAF) was 35, and that his concentration and attention 
problems made it impossible for him to perform activities 
within a schedule, attend to tasks from beginning to end, or 
sustain any competitive work routine.  
 
At a VA examination in September 2001, Martha Schmitz, Ph.D., 
also diagnosed the veteran with PTSD.  
 
Significantly, a VA examination was completed in December 
2004.  This study was conducted by two psychologists, and 
reviewed and approved by two additional board certified 
psychiatrists.  These examiners concluded that the veteran 
did not have PTSD as a result of his military service.  
Rather, their diagnosis was dysthymic disorder secondary to a 
personality disorder with borderline features.  
 
In weighing the opinions of record, the Board finds the 
December 2004 VA opinion to be more probative than the other 
evidence of record showing diagnoses of PTSD, including the 
statements by Dr. Haddad and the examination report and 
treatment records prepared by Dr. Schmitz.  First, the 
December 2004 opinion was provided after reviewing the 
complete record, including all the veteran's medical records, 
stressor statements, service records, service personnel 
records, and the reports and documents from the U.S. Armed 
Services Center for Unit Records Research (USASCURR) (now 
called the U.S. Army and Joint Services Records Research 
Center (JSRRC)).  There is no indication that either Dr. 
Schmitz or Dr. Haddad reviewed all of the veteran's records.  
Hence, the probative value of their opinion that any disorder 
is related to service is diminished.
 
Second, the December 2004 opinion was rendered based, in 
part, on the result of psychometric testing that was 
conducted in conjunction with the examination, including the 
Mississippi Scale for Combat-Related PTSD as well as the Beck 
Depression Inventory.  Again, neither Dr. Schmitz nor Dr. 
Haddad reported that they conducted any type of psychometric 
testing.  Dr. Haddad did not provide any reports from 
clinical sessions, nor did Dr. Haddad refer to any 
independent evidence which he reviewed in making his 
diagnosis.  Rather, Dr. Haddad merely set forth his diagnosis 
in virtually identical letters each time he was asked to 
provide one.  This too diminishes the probative value of 
their opinions.
 
In contrast, the December 2004 VA examiners noted that the 
veteran's score of 150 on the Mississippi Scale for Combat-
Related PTSD suggested over-reporting of symptoms.  This was 
judged to be consistent with his presentation of 
"stressors" and symptoms during the interview.  
Additionally, his score of 39 on the Beck Depression 
Inventory was consistent with extremely severe depression, 
which they noted was inconsistent with his clinical 
presentation and daily functioning.  In particular, they 
noted that he maintained relationships with his adult 
children, often babysitting for his grandchildren, he was 
active and involved with the Catholic Church as a lay 
minister and distributed communion to people in the hospital 
and nursing homes, and he had been involved in romantic 
relationships since his divorce.  He also spent considerable 
time working on his boat and walking his dog.  Hence, the 
psychometric findings raise grave questions about the 
credibility of the history provided to Drs. Haddad and 
Schmitz when considering any suggestion that the appellant 
has the claimed disorder due to his military service.
 
An August 2005 statement from a friend, G.F. indicated that 
the veteran regularly vacationed with him.  This level of 
functioning is consistent with VA outpatient reports which 
indicate that the veteran is involved in his community, and 
clearly contradicts the unsupported findings of Dr. Haddad, 
who reported in his letters that the veteran was totally and 
permanently disabled both socially and occupationally 
disabled.  
 
Finally, the December 2004 VA examiners set forth a detailed 
report explaining the rationale for their clinical findings 
and opinions.  For example, they noted that the veteran's 
description of events in Vietnam was vague; he was unable to 
provide any significant detail and he tended to embellish his 
stories.  The veteran had repeatedly related that he suffered 
mortar wounds during his service in Vietnam ; however, there 
were and are no supporting records to support this 
assertion.  The veteran's service treatment records do not 
indicate that he was wounded in Vietnam.  In this regard, the 
Board observes that the veteran had signed a form while he 
was in service requesting that his next of kin be notified in 
the event he was "lightly wounded."  Despite the veteran's 
assertions that shrapnel has been removed from his body, 
there are no corresponding clinical reports supporting his 
assertions.  The examiners indicated that the veteran's 
psychometric testing scores were consistent with his 
presentation of stressors and his exaggeration of symptoms.  
Once again, these findings raise grave questions about the 
appellant's credibility.  

The December 2004 examiners also remarked that although Dr. 
Schmitz diagnosed the veteran with PTSD due to his military 
service, their review of her notes indicated that the 
majority of the veteran's sessions with her dealt with 
current stressful situations, and not military related 
stressors.  Indeed, in only three of 37 progress notes was 
Vietnam even mentioned.  She noted that the veteran had been 
abused and neglected during his childhood, and that this had 
affected his subsequent relationships.  
 
Consequently, the December 2004 VA examination report is 
considerably more probative on the issue of whether the 
veteran has PTSD as a result of his military service.  
Winsett; Bloom.  Since the preponderance of the most 
probative evidence shows that the veteran does not have a 
current diagnosis of PTSD as a result of his military 
service, the Board finds that service connection for PTSD 
must be denied.  
 
As the Board finds that the appellant does not have a current 
diagnosis of PTSD as a result of his military service, there 
is no need to address whether the veteran was exposed to a 
combat stressor or an independently verified noncombat 
stressor, nor further evaluate the credibility of the 
appellant's assertions thereto.  38 C.F.R. § 4.125(a); 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1992) (absent "proof of a 
present disability there can be no valid claim").
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER
 
Entitlement to service connection for PTSD is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


